 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CARMEN JOHN PERRI,                             CASE NO. C19-0149JLR

11                                Plaintiff,               ORDER TO SHOW CAUSE
                   v.
12
            MOORE HOTEL INC.,
13
                                  Defendant.
14

15          The court ORDERS the parties to show cause why this matter should not be

16   consolidated with all of the following matters for pretrial purposes or for pretrial and trial

17   purposes: (1) Perri v. Mayflower Park Hotel Inc., No. C19-0132JLR; (2) Perri v.

18   Wedgewood Court III Associates LLC, No, C19-0110JLR; (3) Perri v. 425 Queen Anne,

19   LLC, No. C19-0137JLR; (4) Perri v. 621 Apartments, LLC, No. C19-0139JLR; (5) Perri

20   v. Sorento Hotel Partnership, No. C19-0144JLR; and (6) Perri v. 2301 Third Ave. LP,

21   No. C19-0297JLR. The court further ORDERS the parties to file their responses to this

22   //


     ORDER - 1
 1   order within seven (7) days of the date of this order and to limit their responses to no

 2   more than five (5) pages.

 3          Dated this 16th day of April, 2019.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
